Citation Nr: 0020585	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-13 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945 and from August 1948 to May 1953.  It is 
indicated that he was a prisoner of war of the German 
Government from August 1944 to October 1945.  He died in 
December 1996.  The appellant is the veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1997 rating determination by the Columbia, South 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 1996, at the age of 71, as a result of gastric 
adenocarcinoma with mestases; no other significant conditions 
were reported as contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for malnutrition, residuals of a left kidney 
injury, and pulmonary tuberculosis, both rated as 
noncompensably disabling and residuals of a shell fragment 
wound of the left ankle with traumatic arthralgia rated as 10 
percent.

3.  Neither peptic ulcer disease nor stomach carcinoma were 
shown during active service, on the service separation 
examination, or during the initial post-service year.

4.  A service-connected disability is not shown to have 
caused or contributed substantially or materially to the 
veteran's death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The death certificate discloses that the veteran died in  
December 1996 from gastric adenocarcinoma with mestases.  At 
the time of his death service connection was in effect for 
malnutrition, residuals of a left kidney injury, and 
pulmonary tuberculosis, both rated as noncompensably 
disabling and residuals of a shell fragment wound of the left 
ankle with traumatic arthralgia rate as 10 percent.  

Service medical records for the veteran's first period of 
service from 1942 to 1945 show he was treated for an acute 
episode of gastroenteritis in May 1943.

On VA examination in September 1947 the veteran's digestive 
system was reported as normal.  The examiner noted the 
veteran's complaints of a "certain amount of stomach 
trouble," however a specific diagnosis was not given.

The veteran reenlisted and served from August 1948 to May 
1953.  Service medical records for his second period of 
service show he was treated in July 1952 for chronic 
gastritis.  A gastrointestinal series showed the esophagus 
was normal and there was no hiatal hernia.  The stomach, in 
the erect position, showed a suspicious niche in the pars 
media, on the lesser curvature side.  A gastric ulcer was to 
be ruled out by repeat examination.  The duodenal loop showed 
a reduplication in the region of the ampule, which was 
considered an anomalous findings due to a congenital band.  
At his separation examination in May 1953 there was no 
diagnosis of peptic ulcer disease or other gastrointestinal 
disorder and there was no indication of any residual chronic 
disability.

A post-service VA examination report dated in July 1955 is 
negative for complaints findings or treatment of a 
gastrointestinal disorder.  

In support of her claim the appellant submitted various 
articles regarding the relationship between helicobacter 
pylori bacteria (H. pylori), ulcers and stomach cancer.

At her personal hearing in October 1997, the appellant 
reported that the veteran had to be rushed to the hospital in 
1977 because of a ruptured ulcer, but that those records have 
since been destroyed.  She also reported that the veteran was 
first diagnosed and treated for cancer in July 1995 at the VA 
hospital in Charleston.  An upper GI was performed in April 
1995 at which time two small ulcers were found.  The 
appellant stated that doctors explained that the veteran had 
H. pylori bacteria and that this was the cause of his ulcers.  
The appellant further noted that the veteran's private 
physician, Dr. F., found cancer in the lower part of the 
stomach and told her that the ulcers had caused the cancer.  
The appellant then related that in a paper that she had 
submitted, and which was part of the record, a Dr. S. stated 
that H. Pylori bacteria causes ulcers and that ulcers cause 
cancer.  It was also contended that due to unsanitary 
conditions, virtually all ex-POWs were exposed to H. Pylori 
during imprisonment.  It was argued that sufficient evidence 
was presented linking H. Pylori with the development of 
stomach cancer.  

In May 1999, the Board remanded the case for additional 
development and to provide the appellant with an opportunity 
to obtain a statement from Dr. F. for the purpose of  
clarifying and/or supplementing his prior comments.  The RO 
notified the appellant of the request for further information 
from Dr. F., but the appellant did not respond.

VA treatment records show continued evaluation and treatment 
of the veteran for gastric cancer between July 1995 and 
December 1996.  Records of the veteran's terminal 
hospitalization at the Manor Care Health services, from 
December 12, 1996 to December 24, 1996, reflect that he was 
acutely ill with gastric adenocarcinoma.


Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether she has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
and there is no duty to assist her further in the development 
of this claim because such development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991).  As will be explained below, 
the Board finds that the appellant's claim is not well 
grounded.

For a claim of service connection for the cause of the 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.   Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'd 9 Vet. App. 40 (1996).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a), (b), (c)(1) (1999).  

Service connection may be granted for malignancies which 
become manifest to a degree of 10 percent or more within one 
year after separation from service. 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition disability which is proximately due to 
or the result of service connected disease or injury is also 
service-connected.  38 C.F.R. § 3.310 (1999).

In the case of a former prisoner of war, service connection 
on a presumtptive basis is provided for peptic ulcer disease 
manifest to a degree of 10 percent or more.  38 C.F.R. 
§ 3.309 (1999).

The Board notes that there is no competent medical evidence 
of record showing that the veteran's terminal gastric 
adenocarcinoma began during service, or within the one-year 
presumptive period following service.  The appellant argues 
that the malnutrition the veteran had in service as a POW was 
the initial manifestation of the peptic ulcer disease which 
caused the stomach cancer that ultimately caused his death.  
However, the record is devoid of any medical evidence to link 
the veteran's fatal gastric adenocarcinoma with his military 
service or with an established service-connected condition, 
as required for a well-grounded claim.  Service medical 
records show that the veteran was treated for acute 
gastroenteritis in 1943, which resolved with no residual 
chronic disability.  On medical examination in 1947 no 
digestive pathology was objectively noted, although the 
veteran complained of stomach problems.  The veteran was 
treated for chronic gastritis in 1953 during his second 
period of service.  However, VA examination in 1955 was 
entirely negative for complaints, findings or treatment for 
ulcers.  

As provided under 38 C.F.R. § 3.309, service connection may 
be granted on a presumtptive basis for peptic ulcer disease 
in the case of a former prisoner of war.  However, even if 
peptic ulcer disease were deemed service connected, there is 
no medical evidence to show that it caused stomach cancer or 
was otherwise implicated in the cause of the veteran's death.  
That is, the medical evidence of record does not suggest the 
contended causal link between peptic ulcer disease and 
stomach cancer. The first sign of peptic ulcer disease is in 
1977, many years after service discharge, and the appellant 
has not submitted any statements by physicians which link the 
veteran's death in 1996 with his military service.  
Accordingly, there is no basis for concluding that the 
stomach cancer, which caused the veteran's death, was 
incurred during service, on either a direct or presumptive 
basis.

In addition, although the record contains no competent 
evidence that the veteran's service-connected disabilities 
directly caused his death, nor does it appear that the 
appellant so contends, she does allege that the veteran's 
service-connected malnutrition contributed to the development 
of peptic ulcers which eventually caused the stomach cancer.  
However no medical evidence has been submitted to support 
this theory.  There is no showing that gastric adenocarcinoma 
developed proximately due to the veteran's service connected 
disabilities or that any service-connected disability played 
a causative role in the veteran's death.  Secondary service 
connection for the cause of the veteran's death is not, 
therefore, shown, as there is no medical documentation 
reflecting an etiological relationship between service-
connected malnutrition and the cause of the veteran's death.  
The appellant has simply made a contention that this is the 
case, with no medical evidence in support of her argument.

Without competent medical evidence showing the veteran's 
death was related to his established service-connected 
conditions, or that the cause of his stomach cancer was 
related to service, the appellant has failed to establish a 
well-grounded claim of service connection for the veteran's 
cause of death, and, there is no duty to assist her in 
developing the claim.  Johnson v. Brown, 8 Vet.App. 423 
(1995).  Accordingly, the claim must be denied as not well 
grounded.

Where the evidence of record does not establish a nexus 
between service and the veteran's cause of death, that claim 
is not well grounded.  Carbino v. Gober, 10 Vet.App. 507 
(1997); Ramey, supra.  While the appellant's and her son's 
testimony and allegations of entitlement have been 
considered, their statements and testimony do not constitute 
competent medical evidence of causality, since, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet.App. 449 (1995).  

The Board notes that the veteran has submitted several 
articles in support of her theory that ulcers were first 
manifested during service and are related to the development 
of his stomach cancer.  The Court has recently addressed the 
use of medical treatise evidence to establish a well-grounded 
claim.  In order to relate symptoms to a disorder diagnosed 
much later, treatise evidence must address the symptoms so 
specifically as to eliminate "the possibility of the 
existence of other conditions that also often present with 
the same symptomatology."  Sacks v. West, 11 Vet.App. 314, 
317 (1998).  The Court went on to indicate that medical 
treatise evidence can, however, provide important support 
when combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 
11 Vet. App, 509, 514 (1998).  Here, the cited treatise 
proffered by the veteran is not combined with an opinion of a 
medical professional.  Moreover, it does not discuss stomach 
cancer with a degree of certainty such that, under the facts 
of this case, there is a plausible causality based upon 
objective facts.  Id. 

As claim that is not well grounded does not present a 
question of fact or law over which the Board has 
jurisdiction, this claim must be denied.  Boeck v. Brown, 
6 Vet.App. 14 (1993).

The Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
appellant's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial.  See 
Edenfield v. Brown, 8 Vet.App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on such 
issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

Entitlement to service connection for cause for the veteran's 
death is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


